MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-13-00593-CR

                       BOBBY DEWAYNE EVANS, Appellant

                                           V.
                          THE STATE OF TEXAS, Appellee

 Appeal from the Criminal District Court of Jefferson County. (Tr. Ct. No. 12-14438).


TO THE CRIMINAL DISTRICT                    COURT OF         JEFFERSON COUNTY,
GREETINGS:

      Before this Court, on the 31st day of March 2015, the case upon appeal to revise or
to reverse your judgment was determined. This Court made its order in these words:
                     This case is an appeal from the final judgment signed by
             the trial court on June 17, 2013, which was transferred by the
             Supreme Court of Texas to this Court from the Court of
             Appeals for the Ninth District of Texas. After submitting the
             case on the appellate record and the arguments properly raised
             by the parties, the Court holds that the trial court’s judgment
             contains no reversible error. Accordingly, the Court affirms
             the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 31, 2015.
              Panel consists of Justices Massengale, Brown, and Huddle.
              Opinion delivered by Justice Massengale.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




October 23, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT